Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed on November 25, 2020 is acknowledged.  Included claims 1-6, 8-15, 30, 31, and 33-36 were examined for this Office Action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15, 30, 31, and 33-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to abstract idea without significantly more.
     Claims 1-6, 8-15, and 33-36 recite a “partial pseudo-randomization processing method” and claims 30 and 31 recite a “transmitting device” and “receiving device”, thus, the claims fall within the statutory class of a “process” and “manufacture” or “machine”.     The independent claims recite the following limitations: “performing pseudo-randomization processing on part of N bits…; and encoding the new N bits….” (claim 1) and “decoding…;” and “pseudo-randomization removing processing…” (claim 12). The Examiner finds these limitations use mathematical formulas and calculations to perform “processing” and “encoding/decoding” on the claimed “N bits’.
Claims 30 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed "computer readable storage medium" includes both transitory and non-transitory embodiments as described in [0133] of the specification. Transitory embodiments are not directed to statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
          A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,898,611 B2 to Gibart et al (herein referred to as Gibart).
Referring to claims 1 and 30, Gibart discloses a partial pseudo-randomization processing method and corresponding transmitting device (Figure 3, element 14) comprising: 1, b2, . . . , bN to generate new N bits d1, d2, . . . , dN (column 6, lines 36-47); and      encoding the d1, d2, . . . , dN (column 7, lines 19-41).
Referring to claims 12 and 31, Gibart discloses a partial pseudo-randomization processing method and receiving device (Figure 3, element 18) comprising:      decoding encoded N bits (column 6, line 48 – column 7, line 4 & column 11, line 37 – column 12, line 25); and      performing pseudo-randomization removing processing on K bits among the decoded N bits, to recover N bits before pseudo-randomization processing is performed on a transmitting side; wherein K is greater than 0 and less than or equal to N (column 6, line 48 – column 7, line 4 & column 11, line 37 – column 12, line 25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112